DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed March 12, 2021 (hereinafter “03/12/21 Amendment") has been entered, and fully considered.  In the 03/12/21 Amendment, claim 1 was amended.  No claims were cancelled (claims 2 & 4-6 were cancelled in one or more prior amendments), or newly added.  Therefore, 1, 3, & 7-9 remain pending in the application.
3.	The 03/12/21 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the Non-Final Office Action mailed 11/12/20 (“11/12/20 Action”).
4.	New claim objections and rejections under § 112(b) are set forth herein, necessitated by Applicant’s Amendment.  
5.	The rejection under § 103 has been updated to address the amendments to independent claim 1, and maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
	a.	In claim 1, line 9, the recitation of “a second layer provided on the first layer, and includes one substrate” should instead recite --a second layer provided on the first layer, and which includes one substrate-- for grammatical reasons. 
	b.	In claim 1, line 16, the recitation of “the third payer” should instead recite –the third layer-- to correct the spelling error. 


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1, 3, & 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
9.	Claim 1 recites the limitation “wherein, the electrode is configured to detect the biopotential signal by being placed opposite a skin of a subject with clothing interposed between the electrode and the skin so that the electrode does not contact the skin of the subject” in lines 17-19 (emphasis added), but then essentially repeats the same limitation by immediately reciting, in lines 19-21, “without being positioned to contact the skin of the subject such that clothing is sandwiched between the electrode and the skin of the subject” (emphasis added).  As such, the recitation in lines 19-21 renders the claim indefinite, as it is not clear what additional structure, if any, is intended to be imparted by the latter recitation of “without being positioned to contact the skin of the subject such that clothing is sandwiched between the electrode and the skin of the subject” in lines 19-21, since the recitation in lines 17-19 already requires that the electrode does not contact the skin of the subject, and that clothing be positioned between the electrode and the skin.  As such, the metes and bound of the claim are not clear, and one skilled in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.    
10.	Claims 3 & 7-9 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1, 3, & 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0277826 to Dunseath, Jr. et al. (“Dunseath”) in view of U.S. Patent Application Publication No. 2015/0109007 to Townsend ("Townsend"), and further in view of U.S. Patent Application Publication No. 2005/0215916 to Fadem et al. (“Fadem") and a publication to Ianov et al., entitled “Development of Hybrid Resistive-Capacitive Electrodes for Electroencephalograms and Electrooculograms,” IEEJ Transactions on Sensors and Micromachines, Vol. 133, No. 3, pp. 57-65, published 03/01/2013 ("Ianov") (made of record in Applicant’s 12/02/2016 IDS).
14.	Regarding claim 1, Dunseath teaches a biopotential measuring electrode, the biopotential measuring electrode comprising: 

a…layer [whatever substrate the differential amplifier circuit (addressed below) is mounted upon]… which includes a differential amplifier circuit [third operational amplifier U3 - ¶’s [0107]-[0108]; FIG. 3] that receives a first signal including both a biopotential signal and noise components [¶’s [0011], [0095], [0102]; FIG. 3] output from the first lead [see FIG. 3] and a second signal including noise components output from the second lead [¶’s [0059], [0102]; FIG. 3], and the differential amplifier circuit [U3] is configured to amplify and output a difference between the first signal and the second signal [¶’s [0108], [0111]; FIG. 3],
wherein the value… of the input impedance on the first signal side is optimized so that the noise components of the first signal are minimized [¶’s [0107]-[0109]; FIG. 3]…, and
wherein a value of an input impedance on a second signal side of the differential amplifier circuit [U3] is set so that the noise components detected from the second lead [lead wire (41)] will have a frequency that is higher than a frequency spectrum of the biopotential signal [¶’s [0107]-[0109]; FIG. 3].
	A.	Lead Configuration 
	Dunseath does not, however teach that:
[the] first lead is configured from a circular electrode lead, and [the] second lead being configured as a ring-shaped electrode lead concentrically located at a periphery of the first lead and located on the same plane as the first lead.
	Townsend, in a similar field of endeavor, teaches an electrode [(900) – FIG. 9] for measuring a biopotential [e.g., Abstract], wherein a first lead is configured from a circular electrode lead [solid central contact area (906) captures desired signal (Vsig) (110)], and wherein the second lead is configured from a ring-shaped electrode lead [concentric contact area (904) provides the reference signal (Vref) (106)] placed concentrically at a periphery of the first lead [concentric contact area (904) surrounds solid central contact area (906)] [see ¶[0068]; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dunseath such that [the] first lead is configured from a circular electrode lead, and [the] second lead being configured as a ring-shaped electrode lead concentrically located at a periphery of the first lead and located on the same plane as the first lead, as taught by Townsend, since such modification amounts merely to the substitution of one known electrode configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007); see also MPEP § 2143(I)(B).
	B.	Layered Structure
	The combination of Dunseath and Townsend, as set forth above, does not teach the stacked/layered structure of the biopotential measuring electrode, particularly:
an electrode having a stacked structure obtained by stacking, in the following order:
a first layer having [the] first lead and [the] second lead;
a second layer provided on the first layer, and includes one substrate; 
a third layer provided on the second layer and which [includes the differential amplifier circuit]; and  

Fadem, in a similar field of endeavor, teaches a biopotential measurement system for acquisition of signals such as Electroencephalograms (EEG), Electrocardiograms (ECG), and Electromyograms (EMG) [Abstract].  As broadly as currently claimed, Fadem teaches a first layer having conductive contacts on the same plane [bottom surface of (110) of PCB (102) - ¶[0041]; FIGS. 4A-4B]; a second layer provided on the first layer, and includes one substrate [the body (or middle portion) of PCB (102) - ¶[0041]; FIGS. 4A-4B], and a third layer provided on the second layer and which includes the differential amplifier circuit [top surface (104) comprises a physical layout of the active circuitry - ¶[0041]; FIGS. 4A-4B].  The first layer, the second layer, and the third [layer] are sequentially stacked [as broadly as claimed, the 2nd layer (middle portion of PCB (102)) is on the 1st layer (it lies over the bottom surface of (110) of PCB (102)), and the 3rd layer (the top surface (104) comprising a physical layout of the active circuitry) lies over the 2nd layer]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Dunseath and Townsend such that the electrode have a stacked structure obtained by stacking, in the following order: a first layer having [the] first lead and [the] second lead; a second layer provided on the first layer, and includes one substrate; a third layer provided on the second layer and which [includes the differential amplifier circuit]; and wherein the first layer, the second layer, and the third [layer] are sequentially stacked, as taught by Fadem, to provide the advantage of reducing noise and signal degradation issues by incorporating the amplification and filtering electronics into the electrode [Fadem, e.g., ¶[0028]].  
	C.	Electrode Placement/Algorithms  
The combination of Dunseath, Townsend, and Fadem, as set forth above, does not teach: 

a value Rc of an input impedance on a first signal side of the differential amplifier circuit is represented with following mathematical formula (1) when a voltage of the first signal
output from the first lead, which includes the biopotential signal and the noise components, is Vin, a voltage of the biopotential signal without the noise components output from the first lead is
VBES, a dielectric constant during a vacuum is ε0, a relative dielectric constant of the clothing is εr, a detection area of the first lead near the skin is A, a frequency of the biopotential signal is f,
and a distance between the skin and the first lead is d:

    PNG
    media_image2.png
    76
    257
    media_image2.png
    Greyscale
							(1)
wherein the value Rc of the input impedance on the first signal side is optimized so that the noise components of the first signal are minimized based on the mathematical formula (1),
and
wherein the voltage of the first signal output from the first lead Vin is represented by the
mathematical formula (2) providing:

    PNG
    media_image3.png
    68
    450
    media_image3.png
    Greyscale
 		(2)
wherein VBES is the voltage of the biopotential signal, Vnsei is the total voltage of noise components at the boundary of the first lead and the skin, Zsei is the impedance at a boundary of the first lead and the skin, RC is the input impedance of the first lead, Znsei is the noise nc is the noise input impedance of the first lead.
Ianov, in a similar field of endeavor, teaches a data collection system for measuring bioelectrical signals [Abstract, pg. 57], including an electrode configured to detect the biopotential signal by being placed opposite a skin of a subject with clothing interposed between the electrode and the skin so that the electrode does not contact the skin of the subject without being positioned to contact the skin of the subject such that clothing is sandwiched between the electrode and the skin of the subject [non-contact electrodes capable of achieving capacitive coupling – Ianov, e.g., pg. 57 (§1 – Introduction); pg. 58 (§2 – Sensing Method Theory); and pg. 64 (§5 – Discussion)].  
	Ianov further teaches the exact mathematical formula (1) of claim 1 for determining a value Rc of an input impedance on a first signal side of the differential amplifier circuit [see formula (5), - pg. 58, § 3.1 – Electrode Design]:
when a voltage of the first signal output from the first lead, which includes the biopotential signal and the noise components, is Vin [pg. 58, § 2 – Sensing Method Theory];
a voltage of the biopotential signal without the noise components output from the first lead is VBES [pg. 58, § 2 – Sensing Method Theory];
a dielectric constant during a vacuum is ε0 [pg. 58, § 3.1 – Electrode Design];
a relative dielectric constant of the clothing is εr [pg. 58, § 3.1 – Electrode Design];
a detection area of the first lead near the skin is A [pg. 58, § 3.1 – Electrode Design];
a frequency of the biopotential signal is f [pg. 58, § 2 – Sensing Method Theory]; and 
a distance between the skin and the first lead is d [pg. 58, § 3.1 – Electrode Design], and 
wherein the value Rc of the input impedance on the first signal side is optimized so that the noise components of the first signal are minimized [Abstract] based on the mathematical formula (1) [see formula (5), - pg. 58, § 3.1 – Electrode Design; and pg. 64 - § 6 - Conclusion].
in [see formula (2), - pg. 58, § 2 – Sensing Method Theory]: 
wherein VBES is the voltage of the biopotential signal [pg. 58, § 2 – Sensing Method Theory], 
Vnsei is the total voltage of noise components at a boundary of the first lead and the skin [pg. 58, § 2 – Sensing Method Theory], 
Zsei is the impedance at the boundary of the first lead and the skin [pg. 58, § 2 – Sensing Method Theory], 
RC is the input impedance of the first lead [pg. 58, § 2 – Sensing Method Theory], 
Znsei is the noise impedance at the boundary of the first lead and the skin [pg. 58, § 2 – Sensing Method Theory], and 
Znc is the noise input impedance of the first lead [pg. 58, § 2 – Sensing Method Theory].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Dunseath, Townsend, and Fadem such that the electrode is configured to detect the biopotential signal by being placed opposite a skin of a subject with clothing interposed between the electrode and the skin so that the electrode does not contact the skin of the subject without being positioned to contact the skin of the subject such that clothing is sandwiched between the electrode and the skin of the subject,
a value Rc of an input impedance on a first signal side of the differential amplifier circuit is represented with following mathematical formula (1) when a voltage of the first signal
output from the first lead, which includes the biopotential signal and the noise components, is Vin, a voltage of the biopotential signal without the noise components output from the first lead is
VBES, a dielectric constant during a vacuum is ε0, a relative dielectric constant of the clothing is εr, a detection area of the first lead near the skin is A, a frequency of the biopotential signal is f,


    PNG
    media_image2.png
    76
    257
    media_image2.png
    Greyscale
							(1)
wherein the value Rc of the input impedance on the first signal side is optimized so that the noise components of the first signal are minimized based on the mathematical formula (1),
and
wherein the voltage of the first signal output from the first lead Vin is represented by the
mathematical formula (2) providing:

    PNG
    media_image3.png
    68
    450
    media_image3.png
    Greyscale
 		(2)
wherein VBES is the voltage of the biopotential signal, Vnsei is the total voltage of noise components at the boundary of the first lead and the skin, Zsei is the impedance at a boundary of the first lead and the skin, RC is the input impedance of the first lead, Znsei is the noise impedance at the boundary of the first lead and the skin, and Znc is the noise input impedance of the first lead, all as taught by Ianov, since one of ordinary skill in the art would have been capable of applying this known method of enhancement to a biopotential measuring electrode in the prior art, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
15.	Regarding claim 3, the combination of Dunseath, Townsend, Fadem, and Ianov teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Dunseath further teaches:
a first voltage follower circuit [first operational amplifier U1 - ¶[0107]; FIG. 3] which is connected to one input end of the differential amplifier circuit [U3] [FIG. 3] and subjects the first signal to impedance conversion [¶[0107] (amplifier U1 serves as an impedance transformer)]; and

wherein the value of the input impedance on the first signal side of the differential amplifier circuit [U3] is set by replacing the input impedance on the first signal side of the differential amplifier circuit with an input impedance of the first voltage follower circuit [U1] [¶’s [0107]-[0109]; FIG. 3], and
wherein the value of the input impedance on the second signal side of the differential
amplifier circuit is set by replacing the input impedance on the second signal side of the
differential amplifier circuit with an input impedance of the second voltage follower circuit [¶’s [0107]-[0109]; FIG. 3].
16.	Regarding claims 7-9, the combination of Dunseath, Townsend, Fadem, and Ianov teaches a biopotential measuring electrode according to claim 1 [see the rejection of claim 1 set forth in detail (above) in the Office Action].  
	With reference to FIG. 3 of Ianov (reproduced below), Ianov further teaches:

    PNG
    media_image4.png
    297
    464
    media_image4.png
    Greyscale

claim 7] a first electrode and a second electrode [pg. 59, § 3.2 – Data Collection System, (“two electrodes”); and FIG. 3];
[claim 7] an amplifier which amplifies and outputs a difference between an output of the first electrode and an output of the second electrode [pg. 59, § 3.2 (an instrumentation amplifier receives analog signals from two electrodes and outputs the amplified difference between them); FIG. 3];
[claim 7] a filter which performs filtering processing to an output signal of the amplifier [pg. 59, § 3.2 (an eighth-order Butterworth bandpass filter for conditioning the signal); FIG. 3];
an A/D converter which A/D converts the filtered output signal from the filter, and outputs a digital signal [pg. 59, § 3.2 (16-bit AD converter); FIG. 3]; and
[claim 7] a transmission unit which transmits the digital signal [pg. 59, § 3.2
(microcontroller which transfers data to a laptop); FIG. 3];
[claim 8] wherein the transmission unit transmits the digital signal via wireless transmission [pg. 59, § 3.2 (data was transferred from the controller to a laptop via a class-2 Bluetooth v3.0 connection); FIG. 3]; and 
[claim 9] wherein the biopotential measuring apparatus is built into an electronic product worn or carried by a user [portable EEG headset – pg. 58 (line 1); pgs. 59-60; FIG. 5].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Dunseath, Townsend, Fadem, and Ianov to include the components of the data collection system of Ianov, namely, a first electrode and a second electrode, wherein at least one of the first electrode and the second electrode is a biopotential measuring electrode according to claim 1, an amplifier which amplifies and outputs a difference between an output of the first electrode and an output of the second electrode, a filter which performs filtering processing to an output signal of the amplifier, an A/D converter which A/D converts the filtered output signal from the filter, and outputs a digital signal, and a transmission unit which transmits the digital signal; wherein the .    

Response to Arguments
17.	The new claim objections and rejections under § 112(b) set forth above were necessitated by Applicant’s Amendment.  
18.	The rejection under § 103 has been updated to address the amendments to independent claim 1, and maintained.  
19. 	Applicant’s arguments [03/12/21 Amendment, pgs. 7-8] concerning the rejections under § 103 have been fully considered, but are not persuasive.  
20.	Applicant argues as follows: 
Applicant respectfully submits that a biopotential measuring electrode consistent with claim 1 involves detecting the biopotential signal by placing an electrode that includes the first lead and the second lead which are disposed concentrically and on the same plane in the same layer, opposite a subject’s skin with clothing interposed between the electrode and the skin so that the electrode does not contact the subject’s skin.  Further, the electrode optimizes a value of the input impedance based on a consideration of materials of the clothing and the distance between the skin and the first lead so as to minimize the noise components of a first signal detected from the first lead as shown by Formula 1 above. Further, the value of the input impedance is also optimized so that the noise components of the second signal detected from the second lead will have a higher frequency than a frequency spectrum of the biopotential signal.

Applicant respectfully submits that the cited combination of references do not disclose or even fairly suggest an electrode that has the structure described in amended claim 1 and optimizes the input impedance as specifically recited in amended claim 1.

03/12/21 Amendment, pgs. 7-8.

not persuasive, as they amount only to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the relied-upon references.  More particularly, Applicant's arguments fail to point out how any of Dunseath, Townsend, Fadem, or Ianov fail to teach that for which they are specifically relied upon.  Further, they do not show how the instant amendment to claim 1 avoids these references.   
22.	All of the claim limitations have been explicitly mapped to Dunseath, Townsend, Fadem, and Ianov, and a prima facie case of obviousness has been clearly established by providing a legally proper motivation for combining each of the references in the formulated rejection.  
23.	A general, conclusory assertion that “the cited combination of references do not disclose or even fairly suggest an electrode that has the structure described in amended claim 1,” without any supporting explanation or discussion of any perceived deficiencies of the specific relied-upon references, whatsoever, is not persuasive.   
24.	For at least the foregoing reasons, the rejections under § 103 are maintained.

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 
                                                                                                                                                                                                       


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794